                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                            No. 5:20-cv-00030-FL

LARRY EDWARDS,                            )
                                          )
              Plaintiff,
                                          )
      v.                                  )
ANDREW SAUL,                              )    ORDER
COMMISSIONER OF SOCIAL                    )
SECURITY,                                 )
                                          )
              Defendant.                  )
                                          )

      This matter is before the Court on the parties’ Motion for Summary Judgment

and defendant’s Motion for Remand to the Commissioner. Plaintiff’s counsel

consented to the defendant’s Motion for Remand.

      Accordingly, for good cause shown, the Court hereby reverses the

Commissioner’s decision under sentence four of 42 U.S.C. § 405(g) and remands the

case to the Commissioner for further proceedings. See Shalala v. Schaefer, 509 U.S.

292 (1993); Melkonyan v. Sullivan, 501 U.S. 89 (1991).

                    19 day of January, 2021
      Ordered this _____




                                       ___________________________________
                                       Louise W. Flanagan
                                       United States District Judge




           Case 5:20-cv-00030-FL Document 30 Filed 01/19/21 Page 1 of 1
